In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Taxi and Limousine Commission, dated February 16, 1989, which denied the petitioner’s application for renewal of its license to operate a "for-hire” car service, the petitioner appeals from a judgment of the Supreme Court, Queens County (Smith, J.), dated August 21, 1989, which dismissed the proceeding.
Ordered that the appeal is dismissed, without costs or disbursements, and the judgment is vacated (see, Matter of Davidson v Scully, 116 AD2d 575); and it is further,
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Upon our de novo review of the record, we find that there is substantial evidence in the record to support the determination that criminal activity occurred on the premises from which the petitioner car service was being operated. Moreover, since the penalty imposed was not “so disproportionate to the *873offense, in light of all the circumstances, as to be shocking to one’s sense of fairness”, the determination will not be disturbed (Matter of Pell v Board of Educ., 34 NY2d 222, 233). Brown, J. P., Sullivan, Eiber and O’Brien, JJ., concur.